Citation Nr: 1726443	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  11-01 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1990 to June 1990, from February 1991 to May 1991, and from October 2001 to December 2001.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In October 2010, the Veteran gave testimony at the RO before a local hearing officer.  The Veteran later appeared before the undersigned in July 2013 and gave sworn testimony via video conference hearing in Philadelphia, Pennsylvania.  

Evidence pertinent to the matter on appeal was received subsequent to the January 2013 supplemental statement of the case.  The Veteran has waived initial RO consideration of this evidence.  

In a decision dated in June 2014, the Board denied the claim that remains on appeal.  The Veteran then appealed to the U.S. Court of Appeal for Veterans Claims (Court), and in an October 2016 joint motion for remand (JMR), the parties (the Veteran and VA Secretary) moved to vacate the decision and remand the matter to the Board for further proceedings.  The Court granted the JMR in October 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In their JMR, the parties agree that the Board did not discuss whether VA fulfilled its duty to assist with regard to the Veteran's Walson Army Hospital records (the JMR referred to the hospital as "Walton" as opposed to Walson, but it is clear from the record that the correct spelling is Walson), specifically addressing whether VA requested the records for the proper period of time and from the current custodian.  Based on the Veteran's Line of Duty Determination, the Veteran was hospitalized at the Army Walson Hospital in January 1992.  The RO, however, submitted a PIES request for treatment records from the hospital from May 1, 1992, to July 31, 1992, and no records were located.  Therefore, the Board finds that it must make an effort to obtain these records based on the proper time frame, and provide the Veteran notice of its inability to obtain the records, in compliance with 38 C.F.R. § 3.159(e), if the RO fulfilled its duty to assist but could not obtain them.

The parties also agree that the Board erred in not ensuring that the RO obtained the Veteran's sick call records from 438 Medical Group, McGuire AFB, New Jersey, in accordance with its duty to assist.  There is evidence that the Veteran was transported here for sick call on January 5, 1992, but there are no records indicating that VA requested these sick call records.

Finally, the parties requested that an effort should also be made to obtain any treatment records for the Veteran in the possession of Dr. Karen Krich of the Philadelphia Medical Specialists, 3939 Conshohocken Ave., Philadelphia, PA, including any treatment records from Dr. Eric Shore that are now in the possession of Dr. Krich.  

Therefore, given these reasons, and pursuant to the JMR and the Court's Order, the Board finds that it has no alternative but to remand for the necessary records.

Accordingly, the case is REMANDED for the following action:

1.  Associate all outstanding service treatment records with the claims file from the Army Walson Hospital from January 1992 to June 1992.  All efforts to obtain these records must be documented into the Veteran's electronic record.  If any further records cannot be obtained and further attempts would be futile, such should be noted in the claims file with a memorandum of unavailability and the Veteran should be notified thereof.

2.  Associate all outstanding service treatment records, including sick call records, for the Veteran with the claims file from 438 Medical Group, McGuire AFB, New Jersey from January 1992.  All efforts to obtain these records must be documented into the Veteran's electronic record.  If any further records cannot be obtained and further attempts would be futile, such should be noted in the claims file with a memorandum of unavailability and the Veteran should be notified thereof.

3.  An effort should also be made to obtain any treatment records for the Veteran in the possession of Dr. Karen Krich of the Philadelphia Medical Specialists, 3939 Conshohocken Ave., Philadelphia, PA, including any treatment records from Dr. Eric Shore that are now in the possession of Dr. Krich.

4.  After determining whether additional development is warranted upon completion of the above actions, readjudicate the Veteran's claims.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


